— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered March 24, 1987, convicting him of attempted murder *748in the second degree, criminal possession of a weapon in the second degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove beyond a reasonable doubt that at the time of the shooting he had the intent to kill the complainant. Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. The record demonstrates that the defendant argued with the complainant and his brother on the day of the crime, threatened the complainant with a knife at that time, told the complainant’s brother that if he had a handgun, he should wait for 1½ hours for the defendant to return, and did in fact return 1½ hours later and fired five shots at a vehicle being operated by the complainant. These facts clearly support the jury’s finding that the defendant acted with the intent to kill. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contention has not been preserved for appellate review and we decline to address it in the interest of justice. Mangano, J. P., Lawrence, Kooper and Sullivan, JJ., concur.